Title: Thomas Jefferson to John Tyler, 26 May 1810
From: Jefferson, Thomas
To: Tyler, John


          
            Dear Sir
             
                     Monticello 
                     May 26. 10.
          
          Your friendly letter of the 12th has been duly recieved. altho I have laid it down as a law to myself, never to embarras the President with my sollicitations, and have not till now broken thro’ it, yet I have made a part of your letter the subject of one to him, and have done it with all my heart, and in the full belief
			 that I serve him and the public in urging that appointment. 
		  
		  we have long enough suffered
			 under 
                  the tyranny the base prostitution of law to party passions in one judge, and the imbecility of another. in the hands of one, the law is nothing more than an ambiguous text to be explained by his sophistry into any meeting 
                  meaning which may subserve his personal malices, nor can any milk & water associate maintain his own dependance, & by a firm & pursuance of what the law really is, extend it’s protection to the citizens or the public. I believe you will do it, & where you cannot induce your collegue to do what is right, you will
			 be firm enough to hinder him from doing what is wrong, & by opposing sense to sophistry, leave the juries free to follow their own judgment.
            I have long lamented with you the depreciation of law science. 
		  the opinion seems to be that Blackstone is to us what the Alcoran is to the Mahometans, that every thing which is necessary in 
                  is in him, & what is not in him is not necessary. I still lend my counsel & books to such young students as will fix themselves in the
			 neighborhood.
			 
		   Coke’s institutes, all, & reports are their first, & Blackstone their last book, after an intermediate course of 2. or 3. years. it is nothing more than an elegant
			 digest of what they will then have acquired
			 from the real fountains of the law. now men
			 are born scholars, lawyers, Doctors; in our day this was confined to poets.You wish to see me again in the legislature. but this is impossible. my
			 mind is now so dissolved in tranquility
			 that
			 it can never again encounter a contentious assembly. the habits of thinking & speaking off hand, after a disuse of five & twenty years, have given place to the slower process of the pen.
			 I
			 have indeed two great measures at heart, without which no republic can maintain itself in strength. 1. that of 
                  public general education to enable every man to judge for himself what will secure or endanger his freedom. 2. to divide every county into hundreds, of such size that all the children of it 
                  each will be within reach of a central school in it. but this division looks to many other fundamental provisions. every hundred, besides a school should have a justice of the peace, a constable & a captain of it’s militia. these officers, or some others within the hundred should be a corporation to manage all it’s concerns, to take care of it’s roads, it’s poor, & it’s police by patroles Etc (as the select men of the Eastern townships.) every hundred should elect one or two jurors to serve where requisite, and all other elections should be made in the hundreds separately, & the votes of all the hundreds be brought together. our present Captaincies, might be declared hundreds for the present with a power to the courts to alter them occasionally. these little republics would be the main strength of the great one. we owe to them the vigour given to our revolution in it’s commencement in the Eastern states, & by them the Eastern states were enabled to defeat in the exercise of 
                     to repeal the embargo in opposition to the middle, Southern & Western states & their large & lubberly division into counties which can never be assembled. general
			 orders are given out from a
			 center to the Foreman of the 
                     every hundred, as to the serjeants of an army and the whole nation is thrown into energetic action, in the same direction in one instant & as one man and becomes absolutely irresistible. could I once see this I should consider it as the dawn of the salvation of the republic, & say with old Simeon, ‘nunc dimittas Domine.’ but our children will be as wise as we are, and will establish in the fulness of time those things not yet ripe for
			 establishment. So be it; & to yourself health, happiness & long life.
          
            Th: Jefferson
          
        